Truly, J.,
delivered the opinion of the court.
In no view of the facts as contained in this record are we able to sustain the judgment. It is undenied that the appellee entered into possession of land, the record title to which is vested in the appellant, under a verbal agreement to pay a certain definite amount, in monthly payments, “in the nature of rent,” and that, when the entire amount so agreed on was paid, the-appellant was to execute to her a deed of conveyance of the property. We are not advised upon what theory of the law the decision of the trial judge was based; hut whether this agreement be construed as establishing the relation of vendor and vendee under an executory contract or of landlord and tenant — in either event, appellee having failed to comply with her part of the agreement, the appellant had the legal right to terminate the forfeited contract and to have her dispossessed. Code 1892, § 4461, and cases there referred to; Nobles v. McCarty, 61 Miss., 456. In such contingency, unlawful entry and detainer was the proper action, and in that action only the right of possession is involved. The legal title to the property cannot be considered or adjudicated, nor can any secret equities which may exist between the- parties be investigated or decided. The action is merely possessory in its nature. Foote v. Dismukes, 71 Miss., 112 (13 South. Rep., 879); Loring v. Willis, 4 How. (Miss.), 383. If, as appellee contends, the deed under which appellant obtained possession of the property was in truth intended merely to operate as a mortgage, she must seek relief by proper action in the proper forum.

Reversed and remanded.